Citation Nr: 1103728	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  06-04 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent 
for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a lumbar spine 
disability.

4.  Entitlement to service connection for erectile dysfunction, 
to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs




WITNESSES AT HEARING ON APPEAL

Veteran and S.F.


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to July 
1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.  In 
March 2010, the Veteran testified at a Board hearing before the 
undersigned.

The issues of entitlement to a disability rating in excess of 50 
percent for service-connected PTSD, entitlement to service 
connection for a lumbar spine disability, and entitlement to 
service connection for erectile dysfunction, to include as 
secondary to service-connected diabetes mellitus, are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the agency of original jurisdiction (AOJ) via the Appeals 
Management Center (AMC), in Washington, DC.

Assignment of a TDIU is dependent, in part, on a calculation of 
the overall disability percentage that a Veteran has for his or 
her service-connected disabilities.  As any assignment of a 
higher rating for the Veteran's PTSD disability, or the 
establishment of service connection for erectile dysfunction or a 
lumbar spine disability, while in remand status, could affect the 
Veteran's eligibility for a TDIU, the Board finds that the claim 
of entitlement to a TDIU is inextricably intertwined with the 
claims being remanded.  Accordingly, this issue also is remanded 
for action by the AOJ as part of its consideration of the other 
pending claims on remand.  


FINDINGS OF FACT

1.  By rating decision in April 2005, the RO denied the Veteran's 
claim of entitlement to service connection for a lumbar spine 
disability; the Veteran did not file a notice to disagreement to 
initiate an appeal of this decision.

2.  Evidence received since the April 2005 rating decision raises 
a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1.  The April 2005 rating decision is final.  38 U.S.C.A. § 
7105(c) (West 2002). 

2.  New and material evidence has been received to reopen the 
Veteran's claim of entitlement to service connection for a lumbar 
spine disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2010), VA 
has certain duties to notify and assist the Veteran in his 
appeal; however, given that the full benefit sought by the 
Veteran is granted in this decision (at least on a jurisdictional 
basis), further discussion of how VA complied with those laws is 
unnecessary.

Turning to the merits of the reopening claim, the AOJ initially 
denied the Veteran's claim of entitlement to service connection 
for a lumbar spine disability in August 1994.  In an April 2005 
rating decision, the AOJ denied the Veteran's November 2004 claim 
to reopen, stating that the evidence submitted did not address 
whether the current back complaints were related to service.  The 
Veteran was notified of the April 2005 denial on May 19, 2005, 
but he did not file a timely notice of disagreement (NOD) to 
initiate an appeal.  The Veteran did file a document that meets 
the criteria for an NOD on May 25, 2006; however, this NOD was 
not timely filed as it was received more than one year after the 
Veteran was notified of the April 2005 rating decision.  See 
38 C.F.R. §§  20.302, 20.305.  As such, the April 2005 rating 
decision became final.  38 U.S.C.A. § 7105(c).  Nevertheless, 
when a claim is the subject of a prior final denial, it may be 
reopened if new and material evidence is presented or secured.  
38 U.S.C.A. § 5108. 

The Veteran filed a claim to reopen in December 2006.  When a 
claim to reopen is presented under section 5108, VA must first 
determine whether the evidence presented or secured since the 
last final disallowance of the claim is new and material.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material evidence 
means existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  For the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

The pertinent evidence received prior to the April 2005 rating 
decision included service medical records, private medical 
evidence, statements from the Veteran, statements from 
individuals who served in the military with the Veteran, and VA 
examination reports.  The claim was denied by the AOJ because it 
determined that the evidence was not material in that it did not 
address the salient issue of whether the Veteran's back 
complaints commenced during active duty service or were 
etiologically related to active duty service.

Evidence received since the April 2005 rating decision includes 
additional statements, VA examination reports, VA treatment 
records, military records, and private medical evidence.  A May 
2006 VA treatment record indicates that the Veteran's current 
lumbar spine complaints are related to his active duty service 
period.  The Board finds this new evidence raises a reasonable 
possibility that the Veteran's current back complaints are 
etiologically related to his active duty service period.  As 
such, the Board finds that new and material evidence has been 
received to reopen the Veteran's claim of entitlement to service 
connection for a lumbar spine disability.  The issue of 
entitlement to service connection for a lumbar spine disability 
on the merits is addressed in the remand section below.


ORDER

The claim of entitlement to service connection for a lumbar spine 
disability is reopened.  To this extent only, the appeal is 
granted.


REMAND

Current PTSD examination

At his March 2010 Board hearing, the Veteran testified that his 
PTSD has increased in severity since his most recent VA 
examination in December 2007.  The Board finds that a new VA 
examination is warranted for purposes of ascertaining the current 
severity of the Veteran's PTSD.  See VAOPGCPREC 11-95 (Although 
the Board is not required to direct a new examination simply 
because of the passage of time, a new examination is appropriate 
when the claimant asserts that the disability in question has 
undergone an increase in severity since the time of the last 
examination).



Clarification of lumbar spine etiology opinion

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  
Service connection for certain chronic diseases, including 
arthritis, will be presumed if they are manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In August 2008, the Veteran underwent a VA fee-basis examination 
to determine the etiology of his lumbar spine complaints.  The 
examiner opined that "there is not any evidence as required that 
within a year of his accident or active military that any 
significant damage to his lumbar spine was documented.  
Therefore, it is at less likely as not that the veteran's low 
back condition was caused by or the result of his injury while in 
the service.  It is likely that the veteran had some soft tissue 
injury do to the level of impact that technology of the day could 
not further assess and that was relatively mild compared to the 
pain the veteran is dealing with at this time."  (Emphasis 
added.)

The Board finds this opinion is inadequate for three reasons.  
First, the opinion contains a typographical error in the 
highlighted portion above that needs to be resolved, as this 
could be interpreted as either stating that it is at least as 
likely as not that the current low back condition was caused by 
the in-service injury, or it is less likely than not that there 
is an etiological relationship.  There is a significant legal 
difference between these two possible interpretations.  Second, 
the examiner's opinion implies that service connection cannot be 
established unless there is evidence of significant damage to the 
lumbar spine within a year of active military service.  This is 
incorrect.  As noted above, although service connection can be 
established for certain chronic conditions, like arthritis, by 
showing manifestations within a year of discharge from service, 
this is only one way to establish service connection for a 
condition, and not the only way to do so.  Moreover, the examiner 
failed to address the Veteran's report on his July 1967 
separation examination of recurrent back pain.  Finally, the 
examiner also seems to imply that there was soft tissue damage to 
the back during service but does not clearly address whether the 
soft tissue damage is etiologically related to the current spine 
complaints.  Because this examination report is inadequate, the 
Board finds that a remand is necessary to obtain clarification 
from the examiner.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007) (holding that once VA provides an examination in a service 
connection claim, the examination must be adequate). 

Erectile Dysfunction Claim

Although it is not entirely clear from the record, after 
resolving any benefit of the doubt in favor of the Veteran under 
38 U.S.C.A. § 5107(b), the Board finds that the Veteran is 
claiming entitlement to service connection for erectile 
dysfunction to include as secondary to his service-connected 
diabetes mellitus.  Although the July 2008 VA examination and 
August 2008 addendum addresses this secondary relationship, as 
does the October 2008 rating decision, the AOJ did not provide 
the Veteran with VCAA notice regarding secondary service 
connection claims.  38 C.F.R. § 3.159(b)(1).  Therefore, the 
Board finds that a remand is necessary to provide appropriate 
VCAA notice applicable to secondary service connection claims.  
In addition, the Board finds that a remand is required for 
purposes of obtaining an additional medical opinion given the 
equivocal nature of the prior opinion obtained, and the failure 
of that opinion to address the theory of entitlement to service 
connection for aggravation of a nonservice-connected condition by 
a service-connected condition pursuant to 38 C.F.R. § 3.310 (b).  

Accordingly, this case is REMANDED for the following actions:

1.  The AOJ should send the Veteran VCAA 
notice that addresses the secondary service 
connection aspect of his claim for service 
connection for erectile dysfunction, to 
include as secondary to service-connected 
diabetes mellitus.  See 38 C.F.R. 
§ 3.159(b)(1).

2.  The AOJ should obtain and associate with 
the claims file copies of all records of 
treatment received by the Veteran at the 
Fresno VA Medical Center and related 
outpatient clinics from August 2008 to the 
present.  

3.  The AOJ should contact the examiner who 
provided the August 2008 orthopedic 
examination to request clarification of the 
opinion provided as follows.  

a)	The examiner should be requested to 
provide an opinion concerning whether 
it is at least as likely as not (i.e., 
at least a degree of probability of 
50 percent or more) that the Veteran's 
current lumbar spine disability is 
etiologically related to an event, 
injury, or disease in service, to 
include the helicopter crash that 
incurred in September 1966.  In 
providing this opinion, it is 
specifically noted, for the 
clarification of the examiner, that the 
claimant does not have to demonstrate 
written evidence of a lumbar spine 
disability within one year of discharge 
from active duty service in order to 
establish service connection.  Rather, 
the examiner is asked to provide his 
opinion concerning whether there is an 
etiological connection between the in-
service helicopter crash-or any other 
event, injury, or disease in service-
and the onset of the current back 
condition.  

b)	In providing this etiology opinion, the 
examiner is specifically requested to 
address (a) the reports of bruised ribs 
and right ankle strain following the 
crash, (b) the Veteran's report on his 
July 1967 separation examination report 
of recurrent back pain, and (c) the 
examiner's prior finding of a possible 
soft tissue injury of the back 
following the crash.  

c)	The examiner should provide a rationale 
for all opinions provided.  In the 
extraordinary circumstance that the 
examiner cannot provide a requested 
opinion without resorting to mere 
speculation, the examiner should so 
state and provide a detailed 
explanation as to why the opinion 
cannot be provided.  

d)	 If, and only if, the August 2008 fee-
basis examiner is not available, the 
AOJ should arrange for the Veteran to 
undergo an additional VA orthopedic 
examination to determine the etiology 
of his current lumbar spine disability 
that addresses the above questions.  

4.  The AOJ should arrange for the Veteran to 
undergo a PTSD Review examination to assess 
the current level of severity of his service-
connected PTSD.  The claims file must be made 
available to the examiner for review.  A 
supporting rationale must be provided for all 
opinions expressed.  The examiner is 
specifically requested to address the impact 
the Veterans service-connected PTSD and other 
service-connected physical conditions has on 
his ability to obtain and maintain 
substantially gainful employment.  

5.  The Veteran should be scheduled for a VA 
genitourinary examination by a board 
certified urologist to address the etiology 
of his claim for service connection for 
erectile dysfunction, to include as secondary 
to his service-connected diabetes mellitus.  
The claims file must be made available to the 
examiner for review.  As part of the 
examination report, it is requested that the 
examiner provide an opinion concerning 
whether it is at least as likely as not, 
i.e., at least a 50 percent probability or 
greater, that current erectile dysfunction is 
(a) related to an event, injury or disease in 
service, (b) is secondary to or etiologically 
related to service-connected diabetes 
mellitus, or (c) the service-connected 
diabetes mellitus has aggravated or caused an 
increase in severity of the nonservice-
related-as assumed for this particular 
question only for purposes of addressing this 
theory of service connection-erectile 
dysfunction that is due to the diabetes 
mellitus and not due to the natural progress 
of the erectile dysfunction condition.  

A thorough rationale must be provided for all 
opinions expressed.  In the extraordinary 
circumstance that the examiner is unable to 
provide any requested opinion, a supporting 
rationale must be provided concerning why the 
opinion cannot be given.

6.  Following the completion of the above, 
and any other development the AOJ deems 
necessary, the matters on appeal should be 
readjudicated, to include the claim for 
entitlement to TDIU.  If the benefits sought 
are not fully granted, the Veteran and his 
representative should be furnished an SSOC 
and afforded a reasonable opportunity to 
respond before the case is returned to the 
Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


